 


109 HR 2991 IH: To prohibit United States foreign assistance from being provided to any country that refuses to extradite to the United States individuals accused of killing law enforcement officers.
U.S. House of Representatives
2005-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2991 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2005 
Mr. McHenry (for himself and Mr. Beauprez) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To prohibit United States foreign assistance from being provided to any country that refuses to extradite to the United States individuals accused of killing law enforcement officers. 
 
 
1.Prohibition on provision of United States foreign assistance to certain countries 
(a)ProhibitionNo United States foreign assistance may be provided to any country the government of which refuses to extradite to the United States, upon the request of the United States Government, any individual accused in the United States of killing a law enforcement officer. 
(b)DefinitionsIn this section: 
(1)United States foreign assistanceThe term United States foreign assistance means assistance under the foreign operations, export financing, and related programs appropriations Act for a fiscal year, and assistance under the Foreign Assistance Act of 1961. 
(2)Law enforcement officerThe term law enforcement officer means an individual involved in crime and juvenile delinquency control or reduction, or enforcement of the laws, for the United States Government, the government of a State or the District of Columbia, or a local government, including, but not limited to, police, corrections, probation, parole, and judicial officers.  
 
